Citation Nr: 0115270	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-21 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for a lumbosacral spine disability, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel






INTRODUCTION

The veteran had active service from January 1998 to January 
1999.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a August 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which awarded service 
connection for a lumbosacral spine disability, and assigned a 
10 percent rating.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's lumbosacral spine disability is manifested 
by subjective complaints of pain, as well as objective 
findings of pain on motion.


CONCLUSION OF LAW

The criteria for assignment of an initial disability rating 
in excess of 10 percent for a lumbosacral spine disability 
have not been met.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 
4.71a, Diagnostic Code 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 10 
percent disability evaluation following an award of service 
connection for a lumbosacral spine disability.  As such, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet.App. 119, 125-126 (1999).  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed.  In that regard, the Board is not 
aware of any pertinent medical evidence that has not yet been 
associated with the claims file.  Moreover, the record 
contains a comprehensive VA examination dated in June 1999, 
and the veteran has been put on notice as to the evidence 
required to substantiate his claim.  Accordingly, no further 
development is required to comply with the duty to assist the 
veteran in establishing his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  In addition to applicable schedular criteria, under 
38 C.F.R. §§ 4.40 and 4.45, the VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness, to the 
extent that any such symptoms are supported by adequate 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

A brief review of the history is as follows.  In March 1999, 
the veteran filed a claim for entitlement to service 
connection for lower back pains.  In an August 1999 rating 
decision, the veteran was awarded service connection for 
lumbosacral spine condition, and a 10 percent disability 
rating was assigned from January 1999.  That decision was 
based on evidence that included the veteran's service medical 
records, as well as a VA examination.  The veteran initiated 
an appeal for an increased rating on the basis that the 
benefits he received from the 10 percent disability rating 
were not sufficient to support himself financially.  He also 
claims that his back "hurts all the time," and that he 
suffers from muscle spasms.

The veteran's lumbosacral spine condition is currently rated 
under 38 C.F.R. § 4.71(a), Diagnostic Code 5295, as 10 
percent disabling.  Pursuant to Diagnostic Code 5295, a 10 
percent disabling rating is prescribed for characteristic 
pain on motion, and a 20 percent rating is prescribed for 
muscle spasms on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is given for severe listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of above with abnormal 
mobility on forced motion.

Turning to the evidence of record, the veteran was afforded a 
VA examination in June 1999.  The veteran indicated that 
during service in 1988 he fell on a fox hole, injuring his 
lower back area.  He sustained a re-injury again while in 
Fort Raleigh in North Carolina.  He complained of localized 
low back pain, and not being able to lie on his back, walk, 
or stand for a long period of time due to the pain.  The 
examiner noted that the veteran could presently walk well, 
with no limping, and he stood erect with level shoulders and 
hips.  A lumbosacral spine examination showed localized 
tenderness on palpation on the lumbar spine, with no muscle 
spasms.  The range of motion on the lumbosacral spine on 
flexion was 95 degrees with pain and 85 degrees without pain.  
Backward extension was 35 degrees with pain and 25 without.  
Left and right flexion 40 degrees with pain and 30 degrees 
without pain.  Left and right rotation 35 degrees with pain 
and 15 degrees without.  Straight leg raising was 30 degrees 
bilaterally negative for low back pain.  The veteran was 
diagnosed with continuous chronic low back pain, binding in 
the type with acute exacerbation on bending, long walking and 
long standing.  The x-ray showed mild retrospondylolisthesis 
of L5 and S1.  There is no other post-service medical 
evidence of record regarding the veteran's back, and there is 
no indication that there are any relevant treatment records 
that have not yet been obtained.  

Applying the pertinent criteria to the facts of this case, 
the Board finds that the veteran's lumbosacral spine 
condition is appropriately rated at 10 percent under 
Diagnostic Code 5295, and the preponderance of the evidence 
is against assignment of a higher rating at this time.  The 
June 1999 VA examination report reveals that the veteran 
manifested some localized tenderness on palpation to the 
lumbar spine, and some limited motion due to pain.  However, 
it was noted that the veteran could squat well, without any 
difficulty, and peripheral pulses and testing of the lower 
extremities were intact.  There was no evidence of muscle 
spasms, or loss of lateral spine motion.  The examiner noted 
x-ray evidence of mild retrospondylolisthesis, but there was 
no evidence of degenerative changes.  The Board finds that 
the foregoing evidence is consistent with the currently 
assigned 10 percent rating, but the symptoms required for a 
higher rating under Diagnostic Code 5295, are simply not 
present.    

In regard to the veteran's limited motion due to pain, the 
Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's complaints of pain.  See DeLuca, 8 Vet. App. at 
204-05; see also 38 C.F.R. §§ 4.40 and 4.45.  However, the 
Board finds that the veteran's painful motion and complaints 
of pain are already contemplated in the currently assigned 10 
percent rating, particularly as the criteria for a 10 percent 
rating under Diagnostic Code 5295 include "characteristic 
pain on motion."  In the present case, while the veteran has 
some pain on motion, he is able to walk without limping, and 
stands erect.  In short, the medical evidence does not 
reflect that the veteran's back manifests such severe pain 
that a higher rating is warranted for pain. 

The Board has also considered whether a higher rating is 
warranted based on limitation of lumbar spine motion.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5292, a 10 percent rating 
is warranted for slight limitation of motion of the lumbar 
spine, and a 20 percent rating is assigned for moderate 
limitation of motion.  In the present case, the medical 
evidence does not reflect that the veteran's lumbar spine 
motion is limited to a moderate degree.  Rather, the 
veteran's overall disability picture appears to support no 
more than slight limitation of motion.  The veteran can squat 
well, and stand on each leg without difficulty.  
Additionally, the examiner indicated that the veteran could 
walk well, with no limping, and he stood erect with level 
shoulders and hips.  Moreover, the examiner did not indicate 
that the veteran had significant limited motion.  In short, 
the Board finds that the evidence does not support a higher 
rating based on limitation of motion.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
lumbosacral spine disability and its effects on the veteran's 
earning capacity and ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The Board has also considered the 
severity of the lumbosacral disability during the entire 
period from the initial assignment of a 10 percent rating to 
the present time.  See Fenderson, 12 Vet.App. at 125-126.  
The current medical evidence, as previously discussed, is 
consistent with no more than a 10 percent rating.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  At present, 
there is no basis for assignment of a higher evaluation.  The 
Board has considered the benefit of the doubt rule in this 
case, but as there is not an approximate balance of positive 
and negative evidence regarding the merits of the claim, the 
rule is not applicable in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

Further, in the present appeal, there is no evidence of 
record that the veteran's lumbosacral spine disability has 
caused marked interference with employment, or necessitated 
any recent periods of hospitalization, such that application 
of the regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet.App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet.App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).



ORDER

The claim for assignment of a higher initial disability 
rating for a lumbosacral spine disability, currently rated as 
10 percent disabling, is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

